CHASEZ, Judge.
This is companion suit to Ballanga, Jr., v. Hymel et al., La.App., 167 So.2d 469.
In this case Joseph G. Ballanga, Jr.,, seeks to recover for damages to his automobile and medical expenses incurred by himself for his wife’s injuries, as well as; for physical injury to himself.
The case arises out of a collision which' occurred when defendant’s insured made a. left turn into the path of plaintiff’s oncoming automobile. The facts are more-fully set forth in the companion case.
The District Court dismissed Mr. Bal-langa’s suit on a holding of contributory-negligence. Mr. Ballanga appeals.
In the companion case we have set forth, our reasoning and have held that Mr. Bal-langa was guilty of no negligence contributing to the accident out of which these-suits have arisen. Because of that holding-we must reverse the judgment dismissing-his suit, and hold defendant here liable for the damages caused to Mr. Ballanga by the sole negligence of defendant’s insured.
It is stipulated that the damages to Mr, Ballanga’s automobile amounted to $370.00 *473.-and that medical expenses amounted to .$68.16.
The personal injuries suffered by Mr. Ballanga consisted of a sprained thumb and a blow to his left knee. The sprained thumb ■caused him considerable pain initially and gave him trouble for about two months, although it was not so severely injured as to require medical treatment supervised by a physician. We believe that an award in 'the amount of $300.00 would be appropriate ■under the circumstances.
Accordingly, the judgment appealed from is reversed, and it is now ordered, adjudged ■and decreed that there be judgment herein in favor of plaintiff, Joseph G. Ballanga, Jr., ■and against defendant, North River Insurance Company, in the amount of $738.16 with legal interest from judicial demand -until paid and all costs; and all costs of this appeal shall be borne by defendant.
Reversed and rendered.